Pursuant to Ind.Appellate Rule 65(D),
                                                                  FILED
                                                                Sep 18 2012, 8:47 am
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of                                       CLERK
                                                                     of the supreme court,

 establishing the defense of res judicata,                           court of appeals and
                                                                            tax court

 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

DAVID M. ZENT                                        GREGORY F. ZOELLER
Deputy Public Defender                               Attorney General of Indiana
Leonard, Hammond, Thoma & Terrill
Fort Wayne, Indiana                                  RICHARD C. WEBSTER
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

TRENELL C. BRIGHT,                                   )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )        No. 02A05-1203-CR-124
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Wendy W. Davis, Judge
                               Cause No. 02D06-1108-FA-50


                                         September 18, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
           Trenell C. Bright appeals following his convictions for four counts of Dealing in

Cocaine or Narcotic Drug,1 one as a class A felony and three as class B felonies. Bright

raises the following two issues for our review:

           1.       Did the trial court abuse its discretion by denying Bright’s request for a
                    continuance on the day of trial?

           2.       Did the trial court abuse its discretion in sentencing Bright?

           We affirm.

           On June 28, 2011, two detectives with the Fort Wayne Police Department worked

with a confidential informant (CI) to conduct a controlled buy of crack cocaine from Bright.

The detectives drove the CI to Bright’s apartment and waited outside while the CI entered the

residence and purchased $100.00 worth of crack cocaine from Bright. The CI then returned

to the car and gave the detectives the drugs, and the detectives then drove the CI back to her

residence. As the detectives were debriefing the CI at her residence following the controlled

buy, Bright called the CI and asked her if she needed anything else. Another controlled buy

was arranged, and the CI returned to Bright’s apartment and purchased another $100.00

worth of crack cocaine from him. Two days later, Bright sold another $100.00 worth of

crack cocaine to the CI in yet another controlled buy. During each controlled buy, the CI

wore an audio recording device and the police conducted surveillance from outside the

apartment. On July 14, 2011, police obtained and executed a search warrant for Bright’s

residence, and approximately sixteen grams of cocaine were found in a pair of Bright’s pants.




1
    Ind. Code Ann. § 35-48-4-1 (West, Westlaw current with all 2012 legislation).

                                                           2
       As a result of these events, the State charged Bright with one count of class A felony

dealing in cocaine and three counts of class B felony dealing in cocaine. On the morning of

trial, Bright orally moved for a continuance, claiming that he had not been given the

opportunity to listen to the audio recordings of the controlled buys and that he was

dissatisfied with his counsel’s performance. The trial court denied the motion and, following

a jury trial, Bright was found guilty as charged. For his class A felony conviction, Bright

was sentenced to forty years, with fifteen years suspended subject to four years of active

probation. Bright was sentenced to fifteen years on each of his class B felony convictions,

and all of his sentences were ordered to be served concurrently. Bright now appeals.

                                               1.

       Bright first argues that the trial court abused its discretion in denying his motion for a

continuance. Rulings on non-statutory motions for continuance, such as Bright’s, are

committed to the sound discretion of the trial court and will be reversed only for an abuse of

that discretion and resultant prejudice. Schmid v. State, 804 N.E.2d 174 (Ind. Ct. App. 2004),

trans. denied. In general, continuances for additional time to prepare for trial are disfavored,

and trial courts are cautioned against granting such motions unless good cause is shown and a

continuance is in the interest of justice. Id. Similarly, continuances sought shortly before

trial for the purpose of hiring a new attorney are disfavored because they cause substantial

loss of time for jurors, lawyers, and the court. Id. We will not disturb the trial court’s

decision absent a clear demonstration that the court abused its discretion. Flake v. State, 767
N.E.2d 1004 (Ind. Ct. App. 2002). Further, to establish an abuse of discretion, “the



                                               3
defendant must make a specific showing of how he was prejudiced as a result of the trial

court’s denial of his motion.” Harris v. State, 659 N.E.2d 522, 527 (Ind. 1995).

       In support of his motion for a continuance, Bright argued that he had not had the

opportunity to personally review the audio recordings of the controlled buys. Bright also

claimed that he was dissatisfied with his counsel’s performance. Specifically, he claimed

that counsel had only visited him in jail once, on the day before trial, and that he had not been

given a sufficient opportunity to discuss his case with counsel.

       On appeal, Bright has made no attempt to explain how he was prejudiced by the trial

court’s denial of his motion for a continuance or how the additional time requested would

have aided him in his defense. Although Bright expressed dissatisfaction with his trial

counsel, he does not argue on appeal that he would have sought a different attorney had his

motion for a continuance been granted. Nor has he identified what evidence he would have

sought or obtained with the additional time, what new strategy he could have used, or how

his defense was impaired by the lack of additional time to prepare. With respect to Bright’s

claim that a continuance was necessary in order to allow him time to review the audio

recordings of the controlled buys, we note that the recordings were not admitted into

evidence at trial, apparently because they were of very poor quality, and Bright has made no

claim that the content of the recordings would have had any effect on his defense.

Accordingly, we cannot conclude that Bright was prejudiced by not being granted a

continuance so he could review the recordings. Because Bright has not made a specific

showing of prejudice, he has not established that the trial court’s denial of his motion for a

continuance was an abuse of discretion.

                                               4
                                               2.

       Next, Bright argues that the trial court abused its sentencing discretion by failing to

find as a mitigating circumstance that his incarceration would cause an undue hardship to his

fourteen-month-old son. Sentencing decisions rest within the sound discretion of the trial

court. Anglemyer v. State, 868 N.E.2d 482 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218.

So long as the sentence is within the statutory range, it is subject to review only for an abuse

of discretion. Id. “An abuse of discretion occurs if the decision is ‘clearly against the logic

and effect of the facts and circumstances before the court or the reasonable, probable, and

actual deductions to be drawn therefrom.’” Id. at 491 (quoting K.S. v. State, 849 N.E.2d 538,

544 (Ind. 2006)).

       A trial court may abuse its sentencing discretion in a number of ways, including: (1)

failing to enter a sentencing statement at all; (2) entering a sentencing statement that includes

aggravating and mitigating factors that are unsupported by the record; (3) entering a

sentencing statement that omits reasons that are clearly supported by the record; or (4)

entering a sentencing statement that includes reasons that are improper as a matter of law.

Anglemyer v. State, 868 N.E.2d 482. If the trial court abuses its discretion in one of these or

another way, remand for resentencing is the appropriate remedy “if we cannot say with

confidence that the trial court would have imposed the same sentence had it properly

considered reasons that enjoy support in the record.” Id. at 491.

       We first note that Bright did not advance the alleged hardship his incarceration would

cause to his son for consideration as a mitigating factor at his sentencing. “‘If the defendant

does not advance a factor to be mitigating at sentencing, this Court will presume that the

                                               5
factor is not significant and the defendant is precluded from advancing it as a mitigating

circumstance for the first time on appeal.’” Hollin v. State, 877 N.E.2d 462, 465 (Ind. 2007)

(quoting Spears v. State, 735 N.E.2d 1161, 1167 (Ind. 2000)); see also Anglemyer v. State,
868 N.E.2d at 492 (holding that a sentencing court “does not abuse its discretion in failing to

consider a mitigating factor that was not raised at sentencing”).

       Bright acknowledges that he did not ask the trial court to consider the alleged hardship

to his son as a mitigating factor, but argues that his argument is preserved for appellate

review because his mother and brother testified at his sentencing hearing and asked the trial

court for leniency based on the fact that Bright was a new father. Bright also directs our

attention to the portion of the Pre-Sentence Investigation Report indicating that Bright has a

dependent born in 2010. This evidence merely establishes that Bright has a child; it does not

establish that Bright’s incarceration will result in an undue hardship to that child.

Accordingly, Bright’s argument is waived.

       Waiver notwithstanding, the trial court did not abuse its discretion by failing to

identify the alleged hardship to Bright’s child as a mitigating factor. An allegation that the

trial court failed to identify a mitigating factor requires the defendant to establish that the

mitigating evidence is both significant and clearly supported by the record. Anglemyer v.

State, 868 N.E.2d 482. The hardship to a defendant’s dependents is not necessarily a

significant mitigating factor because incarceration will always be a hardship on dependents.

McElroy v. State, 865 N.E.2d 584 (Ind. 2007). Many persons convicted of crimes have

dependents and, in the absence of special circumstances showing an excessive undue

hardship, a trial court does not abuse its discretion by failing to consider it as a mitigating

                                              6
circumstance. Benefield v. State, 904 N.E.2d 239 (Ind. Ct. App. 2009), trans. denied.

       Bright has not alleged any such special circumstances, either at trial or on appeal. On

appeal, Bright simply points out that the last five years of his sentence will occur while

Bright’s son is a teenager, and that Bright’s son “would undoubtedly benefit from having a

father to help rear him during those impressionable years.” Appellant’s Brief at 14. We do

not doubt that Bright’s incarceration will have a negative impact on his son, but the same is

true of nearly every child with an incarcerated parent. Moreover, Bright’s Pre-Sentence

Investigation Report indicates that the child lives with his mother and that Bright has not

been ordered to pay child support. Under these circumstances, we cannot discern any basis

for Bright’s claim that his incarceration would result in an undue hardship to his dependent

son. The trial court did not abuse its discretion in sentencing Bright.

       Judgment affirmed.

BROWN, J., and PYLE, J., concur.




                                              7